                   UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON



UNITED STATES OF AMERICA

v.                             CRIMINAL ACTION NO. 2:12-00147

RANDALL JIM HUGHES


         SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                   MEMORANDUM OPINION AND ORDER


           On January 3, 2019, the United States of America

appeared by L. Alexander Hamner, Assistant United States

Attorney, and the defendant, Randall Jim Hughes, appeared in

person and by his counsel, Brian D. Yost, for a hearing on the

petition seeking revocation of supervised release and amendment

thereto submitted by United States Probation Officer Jeffrey D.

Bella.   The defendant commenced a two-year term of supervised

release in this action on September 13, 2018, as more fully set

forth in the Supervised Release Revocation and Judgment Order

entered by the court on June 15, 2018.


           The court heard the admissions of the defendant and

the representations and argument of counsel.
            For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respects:    (1) the defendant failed to report to the probation

officer within 72 hours of his release from custody inasmuch as

he was released on September 13, 2018, and did not contact the

probation officer until September 20, 2018; (2) the defendant

failed to follow the instructions of the probation officer

inasmuch as he was instructed on September 20, 2018, to report

in person to the probation officer on September 24, 2018,

between 10:00 a.m. and 11:00 a.m., and failed to do so,

rendering his whereabouts unknown; (3) the defendant failed to

abide by the special condition that he spend a period of six

months in a community confinement center inasmuch as he was

instructed to report to Dismas Charities in Clarksburg, West

Virginia, on September 13, 2018, and he did not report as

instructed; and (4) the defendant used and possessed controlled

substances as evidenced by a positive urine specimen submitted

by him on December 4, 2018, for methamphetamine and marijuana,

the defendant having admitted his use of the illegal substances;

all as admitted by the defendant on the record of the hearing



                                  2
and all as set forth in the petition on supervised release and

amendment thereto.


           And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.


           And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

NINE (9) MONTHS.


           The defendant was remanded to the custody of the

United States Marshal.




                                 3
          The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.


                                    DATED:   January 7, 2019




                                4
